LAW OFFICES OF William B. Barnett OF COUNSEL Alan L. Rosen 21 MAIN PLAZA - SUITE 200 WOODLAND HILLS, CALIFORNIA 91367 TELEPHONE (818) 595-7717 FAX (818) 999-2269 wbarnett@wbarnettlaw.com May 19, 2011 By mail and fax to Alexandra M. Ledbetter, Attorney – Advisor Securites and Exchange Commission Division of Corporate Finance treet NE Washington, DC 20549 RE: New Western Energy Corporation (“the Registrant”) Registration Statement – Form 10 File No. 0-54343 Dear Ms. Ledbetter: In connection with the Commission’s comment letter dated May 9, 2011 (“Comment Letter”), please be advised that the Registrant will not be able to respond to the Comment Letter and file an Amendment to its Form 10-K until around May 31, 2011, due to the fact that the Registrant will be including in such Amendment its first quarter ended March 31, 2011 financial statements. Should you require any further information regarding this matter, please do not hesitate to call or email the undersigned. Thank you for your cooperation Sincerely, Law Offices of William B. Barnett William B.Barnett WBB/scc cc:J. Khazali, President
